805 F.2d 1036
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Samuel J.M. DAVIS, Jr., Defendant-Appellant.
No. 86-5725, 86-5726, 86-5727, 86-5728, 86-5729 and 86-5730.
United States Court of Appeals, Sixth Circuit.
Oct. 23, 1986.

Before MERRITT, MARTIN and GUY, Circuit Judges.

ORDER

1
The defendant has appealed from an order of the district court directing his detention pending separate trials on a variety of pending charges.


2
The court has considered the pro se brief of the appellant and the government's response in opposition, and it concludes therefrom that the orders appealed from should be, and they hereby are, affirmed.